The Chancellor:
This case is submitted upon the petition of John Warfield of Joshua, and others, filed on the 22d of February last, the answer thereto of Margaret A. Dorsey, administratrix of Rinaldo W. Dorsey, and the proof in relation to the claim sot up by the petitioners, taken under the order passed upon said petition.
The claim of John Warfield seems to me to be sufficiently proved. A father is bound to educate and maintain his infant child, and if another person performs this natural duty for him with his knowledge and consent, the father is liable to pay a reasonable sum to such person. The proof is conclusive to show that John Warfield did board the son of Binaldo W. Dorsey, and that he knew and approved of it. The Statute of Frauds has no application to such a case. The debt is the debt of the father and not of the son, and therefore it is not an attempt to charge him with the debt of a third person.
But limitations are pleaded, and this defence covers and defeats a large part of the item of board. The charge for board commences on the 13th of September, 1830, and ends on the 18th of May, 1850. Limitations, therefore, bars the whole charge except that portion which accrued within three years from the time of filing the petition on the -22d of February, 1858. But with regard to the heirs at law, the operation of the statute is to be suspended for the space of eighteen months *152from the death of the intestate, as provided by the act of 1849, ch. 224. Therefore, the period of eighteen months from the 15th of March, 1850, when, according to the testimony of Dr. Worthington, Mr. Dorsey died, is not to be computed, so far as the real assets are concerned. The item for cash paid Peter Gorman is barred, and must be rejected, so far as relates to the creditors who have relied on limitations.
J. T. B. Dorsey, for Petitioners.
Stockett, for Respondents.
The claim of Margaret G. Warfield appears to me to be proved, and the depositions of John Warfield and Seth W. War-field remove the bar of the act of limitations. Rinaldo W. Dorsey acknowledged his indebtedness to Margaret G. Warfield in 1849, and the petition was filed in February, 1853, four years subsequently, but as with reference to the proceeds of real estate the operation of the statute must be suspended for the period of eighteen months from the death of the intestate the claim is saved.
The claims of Ann Pierse are proved. That founded on the single bill, it is admitted, is not barred. But in stating the claim of Ann Pierse, the Auditor will only charge the estate of the deceased, Rinaldo W. Dorsey, with the amount of the single bill, and the sums which appear by his own receipts to have been received by him of Mr. Mayer. Margaret G. War-field was present when the single bill was executed on the 1st of October, 1849, when Dorsey admitted he owed Mrs. Pierse other moneys. This protects the claim from the plea of limitations as to the real estate, in view of the operation of the act of 1849, before referred to.
There is nothing in the proofs showing error in the administration accounts, or requiring the administratrix to be debited with any further sum except the amount received on the note of Slothower, which, according to the answer of the administratrix was delivered by the deceased to George L. Stockett. The circumstances stated in the answer do not amount to a gift inter vivos or causa mortis, and consequently the money collected on that note and now remaining in bank, must be accounted for.